IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA
Vv.
Criminal No. CCB-98-210
KEITH COOK :
000...
MEMORANDUM

The motion for relief filed on behalf of Keith Cook (ECF No. 403) has been reviewed, together
with the government’s motion to hold case in abeyance (ECF No. 405),' A conference call was held
on June 12, 2019.

Mr. Cook, whose release date would be approximately July 6, 2019, if his good-conduct time
was recalculated immediately, understandably seeks to avoid any delay. As many other courts have
concluded, however, it appears that the plain language of the First Step Act of 2018 extends the Bureau
of Prisons’ time to recalculate inmates’ sentences until the “risk and needs assessment” is completed,
and the Attorney General was given 210 days to complete that task. First Step Act of 2018, Pub. L. No.
115-391, December 21, 2018, 132 Stat. 5194, § 102(b)(1); United States v. Daniels, 2019 WL
2354388, at *4 (D. Conn. June 4, 2019); Villafane v. White, 2019 WL 2343075, at *1 (M.D. Pa. June 3,
2019); Musgrove v. Ortiz, 2019 WL 2240563, at *2-3 (D.N.J. May 24, 2019); United States v. Murgia,
2019 WL 2236067, at *2-3 (D. Alaska May 22, 2019); United States v. Yates, 2019 WL 1779773, at *3
(D. Kan. Apr. 23, 2019); Brown v. Warden of FCI Williamsburg, 2019 WL 1780747, at *6 (D.S.C.
Mar. 25, 2019), report and recommendation adopted, 2019 WL 1773382 (D.S.C: Apr. 23, 2019).

Accordingly, Mr. Cook’s sentence should be recalculated as of (approximately) July 19, 2019, which

will become his release date.

 

' The court thanks the Federal Public Defender for accepting appointment in this case.

‘
Regarding the second aspect of the motion for relief, the court declines to order interim
conditional release from the halfway house where Mr. Cook is now located.

A separate Order follows.

June 14, 2019 /S/ Cth

Date Catherine C. Blake
United States District Judge

 
